         Case 3:10-cv-00021-GMN-WGC Document 125 Filed 07/30/21 Page 1 of 2




1

2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4

5     ROBERT McCONNELL,                               Case No. 3:10-cv-00021-GMN-WGC
6           Petitioner,
                                                      ORDER GRANTING
7           v.                                        MOTION FOR EXTENSION OF TIME
                                                      (ECF NO. 124)
8
      WILLIAM GITTERE, et al.,
9
            Respondents.
10

11

12          In this capital habeas corpus action, on May 28, 2021, the respondents filed a
13   motion to dismiss (ECF No. 122). Under the scheduling order in the case, the petitioner,
14   Robert McConnell, represented by appointed counsel, was due to respond to the motion
15   to dismiss by July 27, 2021. See Order entered December 4, 2019 (ECF No. 91) (60
16   days for response to motion to dismiss).
17          On July 27, 2021, Petitioner filed a motion for extension of time (ECF No. 124),
18   requesting a 62-day extension of time, to September 27, 2021, to file his response to
19   the motion to dismiss. Petitioner’s counsel states that the extension of time is necessary
20   because of his obligations in other cases. The respondents do not oppose the motion
21   for extension of time.
22          The Court finds that Petitioner’s motion for extension of time is made in good
23   faith and not solely for the purpose of delay, and that there is good cause for the
24   requested extension of time.
25          IT IS THEREFORE ORDERED that Petitioner’s Motion for an Extension of
26   Time (ECF No. 124) is GRANTED. Petitioner will have until and including
27   September 27, 2021, to file his response to the respondents’ motion to dismiss his
28   second amended habeas petition.
                                                  1
          Case 3:10-cv-00021-GMN-WGC Document 125 Filed 07/30/21 Page 2 of 2




1           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered December 4, 2019 (ECF No. 91) will remain

3    in effect.

4

5           DATED THIS ___
                       30 day of ______________________,
                                         July            2021.
6

7

8                                           GLORIA M. NAVARRO,
                                            UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                               2
